Citation Nr: 1030967	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-27 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a stomach disorder, to 
include a mass. 

2.  Entitlement to an initial evaluation in excess of 20 percent 
for postoperative, degenerative joint disease of the right knee, 
status post meniscal tear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 14, 1984, to July 26, 
1984, and from October 12, 2003, to March 30, 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the North Little Rock, Arkansas, Regional Office 
(RO), which denied service connection for a stomach disorder and  
granted service connection for patellofemoral syndrome, status 
post medial meniscal tear, with slight limitation of motion, 
evaluated as 10 percent disabling effective April 1, 2005.   
Subsequently, a decision review officer's (DRO) decision, dated 
in June 2006, re-characterized the knee disability as 
postoperative, degenerative joint disease of the right knee, 
status post medial meniscal tear and increased the evaluation for 
the disability from 10 percent to 20 percent, effective from 
March 31, 2005.  Because this is not the highest possible rating 
available under the rating schedule for this disability and the 
Veteran has not indicated that he is content with the 20 percent 
rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

The issue of entitlement to an initial rating in excess of 20 
percent for postoperative, degenerative joint disease of the 
right knee, status post medial meniscal tear, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There is no competent evidence that the Veteran currently has a 
stomach disorder, to include a mass related to service.  



CONCLUSION OF LAW

A stomach disorder, to include a mass was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication of 
the claim, as in a statement of the case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in May 2005, August 2005 and October 2005 from the RO to 
the Veteran which were issued prior to the RO decision in October 
2005.  Those letters informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The Board finds that the content 
of those letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify 
and assist.  He was provided an opportunity at that time to 
submit additional evidence.  In addition, the June 2006 SOC 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Veteran has been afforded an examination on the 
issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Significantly, the Veteran was afforded an examination 
in July 2005.  The report reflects that the examiner solicited 
symptoms from the Veteran, examined the Veteran, and provided a 
diagnosis consistent with the record.  Therefore, that 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Factual background.

The service treatment records show that the Veteran was seen in 
February 2004 with complaints of stomach pain for the past 6 
days.  He stated that he felt a knot in the left groin; he 
reported straining while using the toilet.  The Veteran indicated 
that the lump subsequently moved from his groin to the right side 
of the abdomen.  The assessment was R/O hernia.  During an 
evaluation in January 2005, the Veteran reported a history of 
abdominal hernia; it was noted that he was asymptomatic and had 
been referred for an ultrasound of the abdominal wall.  On 
examination, the abdomen was reportedly firm but nontender; bowel 
sounds were positive, with no rebound and no guarding.  The 
assessment was asymptomatic hernia.  

The Veteran's application for service connection for a stomach 
disorder/mass (VA Form 21-526) was received in April 2005.  The 
Veteran indicated that he was using the restroom one morning when 
he developed a knot in his stomach and that the knot went from 
the lower part of his stomach to the upper part of his stomach.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in July 2005.  At that time, the Veteran reported 
having a mass in the right lower abdomen; he noted that the mass 
was evaluation while in the military in 2004.  The Veteran 
indicated that he had an ultrasound performed, and hernia was 
ruled out.  He denied any nausea, vomiting, diarrhea or 
constipation.  The Veteran also denied taking any stomach 
medication.  The Veteran reported having momentary abdominal 
cramping related to the mass when in certain positions; he 
reported that raising his arm over his head and stretch provides 
some relief.  He denied any abdominal surgeries or cancer.  On 
examination, the abdomen was described as soft and nontender, 
with no hepatomegaly and no spleno-megaly.  The examiner stated 
that he was unable to detect any mass; however, there appeared to 
be a small 0.1 cm lipose defect.  The impression was reported 
right lower abdomen mass.  The examiner stated that she was 
unable to palpate a mass and that most likely than not the 
Veteran had a fat pad defect.  She also indicated that there was 
no report of gastrointestinal or other conditions.  

III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"- the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board recognizes that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  However, where, as here, the overall evidence of record 
fails to support a diagnosis of the claimed mass in the stomach, 
that holding is inapplicable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

The Veteran is seeking service connection for a stomach 
disorder/mass, which he believes developed as a consequence of 
service.  However, after review of the record, the Board finds 
that the preponderance of the evidence is against this claim.  

The Board notes that while the service treatment records show 
that the Veteran was seen for treatment of stomach pain in 
February 2004, the assessment was R/O hernia.  During a clinical 
assessment in February 2005, the Veteran reported a past medical 
history of abdominal hernia; abdomen was reportedly firm but 
nontender; bowel sounds were positive, with no rebound and no 
guarding.  The assessment was asymptomatic hernia.  Following 
service, the private and VA treatment records do not reveal a 
diagnosis of any stomach disorder/mass.  In fact, on the occasion 
of a VA examination in July 2005, the Veteran gave a history of 
having a mass evaluated in 2004 and having had an ultrasound 
performed the result of which ruled out a hernia.  The 
examination assessment included no reference to the presence of a 
mass; rather, the examiner stated that she was unable to palpate 
a mass.  In order for service connection to be granted for a 
claimed disability, there must be evidence of the current 
existence of such claimed disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  

Thus, all competent evidence of record demonstrates that the 
Veteran does not have a current stomach disorder, to include a 
mass.  As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents has 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran's claim for service connection for a stomach 
disorder must be denied because the first essential criterion for 
the grant of service connection, competent evidence of the 
disability for which service connection is sought, has not been 
met.  In the absence of proof of a current disease or injury, 
there can be no valid claim.  Id.  

The Board notes that the Veteran has asserted that he has a 
stomach disorder/mass which developed in service.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
recognizes that lay statements may serve to support a claim for 
service connection by supporting the presence of disability or 
symptoms of disability which may reasonably be observed by 
laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Although the Veteran is competent to 
report that he has experienced symptoms of a stomach disorder, 
manifested by a mass, there is no  medical evidence of a current 
disorder or during the period of the claim.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.")

In view of the foregoing, the Board finds there is no competent 
evidence that the Veteran has a current stomach disorder/mass, 
and in the absence of a showing of the claimed disability, the 
preponderance of the evidence is against the claim.  The benefit 
of the doubt doctrine does not apply, and the claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a stomach disorder, to include a mass is 
denied.  


REMAND

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  

Having reviewed the entire record in this case, the Board finds 
that further evidentiary development is warranted before a 
decision can be issued on the merits of the claim.  Such 
development would ensure that the Veteran's due process rights, 
including those associated with VCAA, as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009), are met.  The specific bases for 
remand are set forth below.  

The Veteran contends that his service-connected right knee 
disorder has increased in severity.  In a statement in support of 
claim (VA Form 21-4138), dated in January 2006, the Veteran 
indicated that his right knee locks up and gives away.  The 
Veteran also reports that he has constant pain in the right knee.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determines whether the 
disability is manifested by weakened movement, excess 
fatigability, incoordination, or pain.  These determinations are, 
if feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59.  

The Veteran underwent a VA orthopedic examination in July 2005. 
At that time, the Veteran's claims file was not reviewed by the 
VA examiner.  The Veteran reported that, due to the lifting and 
walking required by certain jobs, his disorder had a significant 
impact on and limited the jobs that he was able to apply for.  
The reported diagnoses were patellofemoral pain syndrome and 
probable recurrent meniscal tear.  The examiner stated "although 
I do not have the records, it sounds like this patient had a 
meniscal tear.  It is unclear whether he had a repair or a 
debridement.  He still is having pain.  I think a significant 
amount of this pain is from the patellofemoral etiology."  The 
examiner stated that it was conceivable that pain could further 
limit function especially after being on his feet all day long.  
He stated that it was not feasible to attempt to express any of 
his in terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty.  

Nevertheless, in his substantive appeal, dated in August 2006, 
the Veteran contended that his right knee is worse than reflected 
by the rating.  The Veteran indicated that he is unable to stand 
for more than 20 minutes, and he is severely limited in his 
ability to perform certain physical activities.  In the informal 
hearing presentation, dated in July 2010, the service 
representative maintains that the July 2005 VA examination failed 
to identify at which point the Veteran's motion becomes painful.  
He also noted that the Veteran's right knee disorder is currently 
manifested by arthritis and problems associated with the torn 
cartilage; therefore, it is argued that a new examination is 
warranted in order to fully clarify the extent and severity of 
the right knee disorder.  

The Board further notes that a June 2006 DRO decision, which 
increased the evaluation for the right knee disorder, noted that 
a future examination was scheduled for July 2009.  However, there 
is no indication that the Veteran was afforded a VA examination 
in July 2009.  In fact, there are no treatment reports in the 
file dated after July 2005.  

Given the fact that the Veteran asserts that his service-
connected right knee disorder has worsened since the last VA 
examination and that examination was conducted more than five 
years ago, another VA examination is necessary.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In light of the foregoing, the Board finds that the medical 
evidence currently of record does not include sufficient medical 
findings to resolve the claim for a higher rating for the right 
knee disorder.  VA regulations provide that where "the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2009). Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED 
for the following actions:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for his right knee disorder 
since July 2005.  After the Veteran has 
signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If VA cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
All records and/or responses received 
should be associated with the claims file.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
his representative and  (a) identify the 
specific records it is unable to obtain; 
(b) briefly explain the efforts that it 
made to obtain those records; (c) 
describe any further action to be taken 
with respect to the claim; and (d) notify 
the Veteran that he is ultimately 
responsible for providing the evidence.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2009)

2.  After the records are obtained, the 
Veteran should be scheduled for an 
examination to determine the extent of his 
current right knee disorder.  The claims 
folder and a copy of this remand should be 
made available to the examiner.  The report 
should set forth all objective findings 
regarding the right knee in accordance with 
AMIE protocols for rating knee 
disabilities, including complete range of 
motion measurements.  The examiner must 
indicate whether there is any recurrent 
subluxation or lateral instability in the 
right knee.  If there is subluxation and/or 
lateral instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives.  The 
examiner must comment on the existence of 
any functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or pain 
with use of the right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A complete 
rationale for any opinion expressed should 
be provided.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  If 
any benefit sought is not granted, the  
Veteran and his representative should be 
furnished an SSOC that includes a summary 
of additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


